Case 1:19-bk-11486-NWW   Doc 2 Filed 04/09/19 Entered 04/09/19 11:04:26   Desc
                         Main Document    Page 1 of 7

                                                              1:19-bk-11486
Case 1:19-bk-11486-NWW   Doc 2 Filed 04/09/19 Entered 04/09/19 11:04:26   Desc
                         Main Document    Page 2 of 7

                                                              1:19-bk-11486
Case 1:19-bk-11486-NWW   Doc 2 Filed 04/09/19 Entered 04/09/19 11:04:26   Desc
                         Main Document    Page 3 of 7

                                                              1:19-bk-11486
Case 1:19-bk-11486-NWW   Doc 2 Filed 04/09/19 Entered 04/09/19 11:04:26   Desc
                         Main Document    Page 4 of 7

                                                              1:19-bk-11486
Case 1:19-bk-11486-NWW   Doc 2 Filed 04/09/19 Entered 04/09/19 11:04:26   Desc
                         Main Document    Page 5 of 7

                                                              1:19-bk-11486
Case 1:19-bk-11486-NWW   Doc 2 Filed 04/09/19 Entered 04/09/19 11:04:26   Desc
                         Main Document    Page 6 of 7

                                                              1:19-bk-11486
Case 1:19-bk-11486-NWW   Doc 2 Filed 04/09/19 Entered 04/09/19 11:04:26   Desc
                         Main Document    Page 7 of 7

                                                              1:19-bk-11486
